DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 2+ and TBL1X in the reply filed on 6/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Given the amendment to claim 10, Groups I and II are rejoined herein as they pertain to the election of TBL1X.  Applicant requests rejoinder of Group III, however because the only feature shared by the groups is TBL1X, which is not a special technical feature over the prior art, the lack of unity between Groups I-II and Group III is maintained.  

Claims 1, 3, 7, 9, 10, and 29 are examined herein.  Claims 2, 4-6, 8, 11-21, and 24 are withdrawn from consideration as being directed to non elected 
groups/combinations/subcombinations.  Should the pending claims be in condition for allowance in the future, applicant is entitled to rejoinder of dependent claims which depend from or include all of the limitations of an allowable claim.  Responses after final rejection, however, are governed by 37 CFR 1.116 (see MPEP 821.04).  



Priority
It is noted that while the instant application claims foreign priority to JP2016-228231, an English language translation of the certified Japanese foreign priority document has not been made of record.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 7, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation/law of nature and an abstract idea without significantly more. The claim(s) recite(s) the natural law/correlation between the expression level of TBL1X and sensitivity to treatment with a PD-1 immune checkpoint inhibitor, as well as the abstract mental concept of making a prediction. This judicial exception is not integrated into a practical application because the step(s) of measuring expression of TBL1X is a mere data gathering steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106. 
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   
Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 

Claims Analysis:
As set forth in MPEP 2106, the claims have been analyzed to determine whether they are directed to one of the four statutory categories (STEP 1).  The claims were then analyzed to determine if they recite a judicial exception (JE) (STEP 2A, prong 1) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application (STEP 2A, prong 2) [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)].  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE (STEP 2B) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
Mayo, the relationship is itself a natural process that exists apart from any human action.  The predicting limitation recited in the preamble of the claims are also a recitation of an abstract idea because these conclusions/determinations can occur entirely within the mind.  It is therefore determined that the claims are directed to judicial exceptions.
In the instant situation, the additional element/step of measuring expression level of TBL1X does not integrate the JE into a practical application because it is a mere data gathering step to use the correlation and does not add a meaningful limitation to the method.  
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, the measuring step is generally recited and does not provide any particular reagents that might be considered elements that transform the nature of the claims into a patent eligible application because no specific elements/steps are recited.  This step is not only a mere data gathering step, but the general recitation of detection of known nucleic acids is well understood, routine, and conventional activity (see MPEP 2106.05d(II).  The same analysis holds for dependent claim 7.  Additionally, claim 7 is taken as pre-solution activity as it simply informs practitioners as to the samples obtained.  Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
It is additionally noted that steps such as diagnosing, predicting, determining merely recite the natural correlation.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294.  Further, general steps of “treating” a particular disease or disorder without any particular therapy recited is taken as instructions to apply the natural law.   
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites a “method for treating cancer in a subject in need thereof comprising administering to the subject a pharmaceutical composition comprising an anti-PD-1 antibody or an anti PD-L1 antibody”, however the claim also includes a “wherein” clause that appears to further limit the subject to a subject having a cancer or tumor “predicted to be sensitive to treatment with a PD-1 immune checkpoint inhibitor by a method of measuring an expression level of TBL1X.”  However, it is not clear if the recitation of measuring an expression level of TBL1X is an active step in the method of treatment or not.  It is not clear how this recitation further limits either the subject or the method of treating because it does not appear to give meaning or purpose to the manipulative step of administering a pharmaceutical composition (see MPEP 2111.04(I)).  Furthermore, it is not clear if the subject being treated is only a subject who has had an expression level of TBL1X measured.  The predicting limitation is also confusing 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoy (Stoy et al; EMBO Molecular Medicine, vol 7, June 12, 2015; pages 1048-1062).
With regard to claim 1, 3 and 9, it is noted that the only active step required by the claim is measuring an expression level of TBL1X in a sample obtained from a subject.  Stoy teaches obtaining pancreatic cancer tissue from patients with PDAC and measuring expression of TBL1 (TBL1X) in the tissue samples vs control samples. Stoy teaches that TBL1X expression was higher in tumor tissue (claim 7) vs control tissue (see page 1049, col 2, para 1).  

Claim(s) 1, 3, 7, 9, 10 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hugo (Hugo et al; Cell, vol 165, publicly available March 2016, pages 1-21).
Hugo teaches obtaining gene expression data from melanoma patients prior to treatment with anti-PD-1 therapy (see summary, and page 5 “Co-enriched Transcriptomic Signatures in a Major Subset of anti-PD-1 resistant melanoma”).  Hugo teaches detecting genes which were differentially expressed between responding and non responding pretreatment tumors and that the transcriptomes of non responding tumors were dominated by relative gene up expression events.  Hugo teaches the accession number for the transcriptome data is GSE78220.  As evidenced by the teachings of the instant specification, gene expression data for the experimentation was obtained from GEO accession number GSE78220 (see table 4-2, para 0119).  Therefore, with regard to claims 1, 3, 7, and 9, Hugo inherently teaches measuring the expression level of TBL1X in a tissue sample of a cancer or a tumor to determine gene expression signatures indicative of response to anti-PD-1 therapy in melanoma patients.  With regard to claim 10, since the recitation of “having a cancer or a tumor predicted to be sensitive to treatment with a PD-1 immune checkpoint inhibitor” is considered an inherent property of TBL1X expression.  Since Hugo teaches all of the steps set forth in the claims, the claims are taken to be anticipated by the teachings of Hugo.

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634